Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2022

                                     No. 04-22-00020-CV

               WHATABURGER RESTAURANTS LLC and Crystal Krueger,
                               Appellants

                                               v.

                         Sadok FERCHICHI and Martina Coronado,
                                      Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI15548
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

       Appellants’ brief is due February 3, 2022. On January 31, 2022, appellants filed an
unopposed motion requesting an extension of time to file their brief by February 11, 2022. After
consideration, we grant the motion and order appellants to file their brief by February 11,
2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court